Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 28, 2020

                                    No. 04-19-00458-CV

                                Frederick Stanton DUNCAN,
                                          Appellant

                                              v.

                                  Shanna Nicole DUNCAN,
                                         Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-18794
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
        On January 6, 2020, after the reporter’s record was not timely filed, we ordered court
reporter Luis Duran Jr. to file the reporter’s record in this court by January 16, 2020, or we
would order him to show cause why he should not be held in contempt. See id. R. 35.3(c).
        The reporter’s record was filed on January 15, 2020. Our January 6, 2020 order is
satisfied. Appellant’s brief is due on February 14, 2020.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court